DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Dec. 22, 2021 has been entered. Applicant's amendments/remarks have been fully considered.

Allowable Subject Matter
2.	Claims 1-10 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-5 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…the DC transmission system comprising at least one DC pole, the DC pole having a DC current control end and a DC voltage control end, and the DC voltage control end of the DC pole comprising at least one voltage source converter, characterized in that the control method comprising: obtaining a DC voltage reference value Udcref required for controlling a DC voltage of the DC voltage control end according to a DC voltage control target of the DC pole, and obtaining a DC voltage measurement value UdV of the voltage source converter of the DC voltage control end; obtaining a DC current reference value Idcref of the DC voltage control end of the DC pole and a DC current measurement value Idc of the DC voltage control end of the DC pole; using the DC voltage reference value Udcref required for controlling the DC voltage as the DC voltage reference value UdVref of the voltage source converter if the DC voltage control end of the DC pole substantially controls the DC voltage; calculating a difference between the DC current measurement value Idc and dcref if the DC voltage control end of the DC pole substantially controls a DC current, and then inputting the difference into a DC current controller of the voltage source converter to perform closed-loop control, and using the output of the DC current controller as the DC voltage reference value UdVref of the voltage source converter; using 1/2 of the DC voltage reference value UdVref of the voltage source converter as a DC bias of the bridge arm voltage of the voltage source converter, and calculating a difference between the DC voltage reference value UdVref of the voltage source converter and the DC voltage measurement value Udv, then inputting the difference into the DC voltage control outer loop of the voltage source converter to perform closed-loop control and realize the control of DC voltage or DC current of the DC pole.” as set forth in the claims.

Claims 6-10 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…the DC transmission system comprising at least one DC pole, the DC pole comprising a DC current control end and a DC voltage control end, the DC voltage control end of the DC pole comprising at least one voltage source converter, characterized in that: the control device comprising an acquisition unit, a DC voltage reference value calculation unit and a DC voltage control unit, wherein: the acquisition unit configured for obtaining a DC voltage reference value Udcref required for controlling a DC voltage of the DC voltage control end of the DC pole according to a DC voltage control target of the DC pole, a DC voltage measurement value Udv of the voltage source converter of the DC voltage control end, a DC current reference value Idcref of the DC voltage control end of the DC pole and a DC current dc of the DC voltage control end of the DC pole; the DC voltage reference value calculation unit configured for calculating the DC voltage reference value UdVref of the voltage source converter at the DC voltage control end of the DC pole; if the DC voltage control end of the DC pole substantially controls the DC voltage, using the DC voltage reference value Udcref required for controlling the DC voltage as the DC voltage reference value UdVref of the voltage source converter; if the DC voltage control end of the DC pole substantially controls a DC current, calculating a difference between the DC current measurement value Idc with the DC current reference value Idcref, and then inputting the difference into a DC current controller of the voltage source converter to perform closed-loop control, and using the output of the DC current controller as the DC voltage reference value UdVref of the voltage source converter; the DC voltage control unit configured for using 1/2 of the DC voltage reference value UdVref of the voltage source converter as a DC bias of a bridge arm voltage of the voltage source converter, and calculating a difference between the DC voltage reference value UdVref of the voltage source converter with the DC voltage measurement value UdV, then inputting the difference into the DC voltage control outer loop of the voltage source converter to perform closed-loop control and realize the control of DC voltage or DC current of the DC pole.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849